THE THIRTEENTH COURT OF APPEALS

                                     13-19-00158-CV


                      In re The Commitment of Randall Mark Driggers


                                     On Appeal from the
                        144th District Court of Bexar County, Texas
                              Trial Cause No. 2018CI02134


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Randall Mark Driggers, although he is exempt from payment due to

his inability to pay costs.

       We further order this decision certified below for observance.

December 12, 2019